 In the Matter of GREENSBORO LUMBER COMPANYandLUMBER ANDSAWMILL WORKERS LOCAL UNION No. 2688, UNITED BROTHERHOODOF CARPENTERS AND JOINERS OF AMERICACase No. C-17.-Decided April 27, 19.36Lumber Industry-Interference, Restraint or Coercion:expressedoppositionto labor organization, threats of retaliatory action ; questioning employees re-garding union affiliation and activity ; effort to secure identityof union mem-bers; intimidation; vilifying union and unionleaders-Diserainination:alloca-tion ofwork-Collective Bargaining:refusal to negotiate with representatives ;refusal to recognize representatives as bargaining agency representing em-ployeesMr. Mortimer Kollenderfor the Board.Cabaniss & Johnston, by Mr. J. H. Cabaniss,of Birmingham, Ala.,for respondent.Mary Lemon Schleifer,of counsel to the Board.DECISIONSTATEMENT OF CASEOn November 21, 1935, Lumber and Sawmill Workers Local UnionNo. 2688, United Brotherhood of Carpenters and Joiners of America,hereinafter referred to as Local 2688, by Gerald Harris, represen-tative, filed a charge with the Regional Director for the Tenth Re-gion, against the Greensboro Lumber Company, Greensboro, Ala-bama, hereinafter referred to as the respondent, charging the re-spondent with violations of Section 8, subdivisions (1), (3) and (5)of the National Labor Relations Act, approved July 5, 1935, herein-after referred to as the Act.A complaint and notice of hearingsigned by Charles N. Feidelson, duly designated agent of the Na-tional Labor Relations Board, were issued on November 30, 1935and served December 2, 1935, by registered mail, upon the respondentand upon Local 2688.The complaint charged the respondent withviolations of Section 8, subdivisions (1), (3) and (5) of the Act.An answer was filed on behalf of the respondent which denied theapplicability of the Act to the respondent's business in that theacts alleged in the complaint do not affect commerce, in that theapplicability of the Act to the respondent's business would violatethe Tenth Amendment to the Constitution, and in that the case was629 630NATIONAL LABOR RELATIONS BOARDgoverned by Sections 3447 et seq. of the Code of the State of Alabama.On the basis of the evidence and the findings of fact made below,the respondent's objections are hereby overruled.The respondentalso denied the acts of lock-out, discrimination, failure to bargainand other acts charged in the c omplaint.Pursuant to the notice of hearing, a hearing was held December12, 1935, at Tuscaloosa, Alabama, before Walter Wilbur, duly desig-nated to act as Trial Examiner, at which hearing full opportunity tobe heard, to examine and cross-examine witnesses and to introduceevidence bearing on the issues was afforded to all parties.Theand other acts charged in the complaint.By order of the National Labor Relations Board, dated December19, 1935, the proceeding was transferred to and continued before theBoard in accordance with Article II, Section 35 of National LaborRelations Board Rules and Regulations-Series 1.On April 11, 1936, after reviewing the record and finding thatthe allegations of the complaint did not conform to the evidenceoffered and received at the hearing, the National Labor RelationsBoard, acting pursuant to Section 10 (b) of the Act and Article II,Section 7 of National Labor Relations Board Rules and Regula-tions-Series 1, issued and duly served an amended complaint andafforded the respondent an opportunity to file an answer thereto.Atthe request of the respondent the answer filed to the original com-plaint was considered filed to the amended complaint.Upon the evidence adduced at the hearing and from the entirerecord, including the transcript of the hearing, exhibits introducedand stipulations filed, the Board makes the following :FINDINGS OFFACT1.The respondent, a corporation organized under and existing byvirtue of the laws of the State of Alabama, owns and operates asawmill and a concentration yard, hereinafter collectively referredto as the plant, in Greensboro, Hale County, Alabama, for the pur-poses of sawing and selling yellow pine lumber.The respondentemploys about 30 men in the plant when operating one shift, andabout 50 men when operating two shifts.2.Ninety-eight per cent of the lumber sawed and sold by therespondent is purchased by the respondent as timber within the Stateof Alabama.The timber purchased by the respondent is cut andtransported by the respondent to the plant in Greensboro, where it isdried, cut and stacked for sale and shipment.3.The respondent in the year from January 1 to December 31,1935, sold 18,295,384 feet of lumber at a sale price of $442,713.98.Of this amount, 223,097 feet or 1.2% was sold to purchasers within DECISIONS AND ORDERS631the State of Alabama.The shipments of the respondent during said,period were as follows :FeetTo points in Alabama--------------------------------------------223,097To points in Indiana---------------------------------------------527,175To points in Ohio------------------------------------------------3,294,791To points in Illinois---------------------------------------------1,509,606To points in Michigan--------------------------------------------8,749,522To points in Pennsylvania---------------------------------------955,431To points in New York-------------------------------------------237,645To points in Kentucky-------------------------------------------286,909To points in Nebraska-------------------------------------------164,535To points in Minnesota------------------------------------------77,715To points in West Virginia---------------------------------------38,073To points in Tennessee------------------------------------------21;877To points in Missouri--------------------------------------------1,380,975To points in Kansas---------------------------------------------469,892To points in Iowa-----------------------------------------------189,894To points in Wisconsin-------------------------------------------168,247Total------------------------------------------------------18,295,384The respondent sells approximately 60% of its products throughpermanently employed salesmen paid on a commission basis, locatedin Detroit, Michigan; Cleveland, Youngstown, and Columbus, Ohio;St. Louis, Missouri, and Chicago, Illinois, the balance being sold onorders sent direct to the plant.The respondent sells about 15% ofits lumber f. o. b. Greensboro, and the rest f. o. b. destination.4.All of the aforesaid constitutes a continuous flow of trade, trafficand commerce among the several States.5.Lumber and Sawmill Workers Local Union No. 2688, a local ofthe United Brotherhood of Carpenters and Joiners of America,affili-ated with the American Federation of Labor, is a labor organizationwhich was organized among the employees in the plant in the monthof October, 1935, a charter being granted and a chapter installed onOctober 27, 1935.The attitude of the respondent was, from the beginning,antagonis-tic to the formation of Local 2688.On October 27, 1935, E. B. May,Secretary and Treasurer of the respondent and in active charge ofoperations, sent for Emanuel Bell, an employee, and told Bell that heunderstood a union was being organized in the plant and that Bellwas the ring leader; that he (May) wanted it stopped; and that any-one who joined the union would be fired immediately. Bell reportedthis conversation to the members of Local 2688.On October 28, Maycalled Bell into his office and asked him whether or not a meeting ofemployees had been held the night before for the purposeof organiz-ing.Bell falsely denied that such a meeting had been held because"he had me scared."About November 4, 1935, May met Theodore97571-36-vol I- 41 632NATIONAL LABOR RELATIONS BOARDBell, another employee, on the street and questioned him as to whetheror not a union meeting had been held the night before.May chidedTheodore Bell for not having told the management previously aboutthe union organization, and also said that if Theodore Bell took partin it, "it will cause trouble."6.On November 7, 1935, Gerald Harris, organizer for the UnitedBrotherhood of Carpenters and Joiners of America, having been des-ignated by the members of Local 2688 as their representative, calledon May and told May that he had been chosen by a majority of therespondent's employees as their representative and that the purpose ofhis visit was to engage in collective bargaining.May questioned thecorrectness of Harris' statement that he represented a majority andasked Harris which of his employees belonged to Local 2688.Harrisreplied that it would be better if May did not know the names becauseif any of the members were subsequently discharged, the respondentmight be accused of discrimination.May thereupon ordered W. E.Ross, foreman, to shut down the plant, line up the employees outsidethe office, and bring them in one at a time.Harris remonstratedagainst such a procedure and advised May that it would be a violationof the Act and that charges would be filed against him if he per-sisted.He also informed May that an orderly procedure existedwhereby information could be obtained, if desired by the respondent,,as to how many of its employees desired Local 2688 to represent them,,and that was by an election under the Act.Notwithstanding this,May replied that he was able to take the consequences of anything hedid, had Ross bring in the employees one at a time, and asked each ofthem whether they belonged "to this man's organization" or someother similar expression.That this procedure constituted flagrantintimidation and coercion of the respondent's employees is obvious.After ascertaining that a majority of the employees then at workbelonged to Local 2688, May still refused to bargain collectively withHarris.The attitude of the respondent concerning Harris' request,,as expressed through May, is shown by the latter's testimony that,"Of course we refused to bargain with them."7.The attitude of the respondent is shown in acts other than thoseof May. On November 5, 1935, during working hours, Joe DeWitt,a boss in the yards, questioned Jacob Johnson, a member of Local2688, about his union affiliation.Upon Johnson's denying he was amember of Local 2688, DeWitt called him a "damned liar." Johnsontestified that he denied he was a member of Local 2688 because he was"scared."On November 8, DeWitt again talked with Johnson duringworking hours.According to Johnson's testimony, DeWitt told himthat if he "fooled around" with Harris, "Harris (will) be up heresitting in the hotel smoking a cigar, and (you will) be down here.stopping bullets." DECISIONS AND ORDERS6338.The complaint alleges that on or about November 11, 1935, therespondent locked out Ben Hopkins, Emanuel Bell, Jacob Johnson,Young Green, Mathew Webster, Percy Keith, Ernest May, ClevelandMcDuffy, Theodore Bell, John Lomas, Ish Brown, Fate Ellis, WillieJames Sadler, Henry Jackson, William Jackson, Arthur Stevenson,John Edd Reese, Emanuel Hopes, Wesley Ward, Jacob Winston,George King and Henry Washington and at all times since that datehas refused to permit the aforesaid union employees to work in theplant with the exception that Henry Washington, Theodore Bell,Emanuel Hopes and Ernest May have been permitted to work inthe plant for not more than two or three days.Normally, the employees work ten hours on Saturdays.The evi-dence shows that at 3 o'clock on Saturday, November 9, the millclosed down and most of the employees were told there was no morework to be done at present.The mill did not resume operations untilNovember 22, 1935.During this period none of the above-namedpersons were employed by the respondent.On November 22 therespondent began operation of the mill using one shift.HenryWashington, Theodore Bell, Emanuel Hopes and Ernest May havingbeen previously employed on that shift returned to work on Novem-ber 22.On December 2, John Lomas was reemployed and on December7.five days before the hearing, all the other persons alleged to havebeen discharged, with the exception of Arthur Stevenson (or Stevens)and Wesley Ward, were told to report back for work on December 9.On account of inclement weather the employees so notified did notresume work until December 10.9.The closing down of the mill two days after the demand of Har-ris that the respondent deal with him in matters of collective bar-gaining is a very suspicious circumstance.Although May testifiedthat the usual seasonal slack in orders occurs about November 1 orbefore, and extends through the winter months, it is to be noted thata double shift had been working during the whole of the month ofOctober and again beginning on December 10. It may be thereforethat the shut-down on November 9 was for the purpose of discourag-ing union activities.However, the only evidence as to the reasonfor the shut-down is May's testimony that the respondent at that timehad orders for only five to ten carloads of lumber, and that the lum-ber necessary to fill these orders was not available or in condition tobe cut.We therefore refrain from finding that the shut-down ofthemill on November 9 constituted a lock-out of the employeesnamed..10.The amended complaint alleges that the respondent discrim-inated in regard to' hire 'and tenure of employment to discourage 634NATIONALLABOR RELATIONS BOARDmembership in a labor organization by the employment of non-unionemployees exclusively to work in the yard during the period fromNovember 9 to 22, 1935, and by the employment of the night shiftto work in the plant during the daytime in the period from Novem-ber 22 to December 9, 1935.The testimony offered and received at the hearing shows thateight to ten persons who were not members of Local 2688 were em-ployed to stack green lumber in the yard during the period fromNovember 9 to 22. At least one of these persons, Jim Watsford,had previously been employed in the mill as a trimmer and was notby trade a lumber stacker.No evidence was introduced to explainwhy no member of Local 2688 was employed to do this work. Theevidence shows that at least several members of Local 2688 werelumber stackers and had been working as such at the time of theshut-down.In addition, Emanuel Bell, financial secretary of Local 2688 whowas employed in driving a -truck which hauled lumber in the yard,and his helper, Jacob Johnson, a member of Local 2688, were toldon November 9 that there was no further work for them at present.Bell testified that the truck was operated at least a portion of theperiod between November 9 and November 22 and that one of thepersons engaged in operating the truck was an employee hired afterBell was laid off.The only reasonable explanation of the employment of lumberstackers who were not members of Local 2688 and the failure toemploy lumber stackers who were members of Local 2688 and thesubstitution of other employees on a truck formerly operated by twounion employees is that it was an attempt to discourage union mem-bership and activity by discriminating against members of Local2688 in the allocation of work.11.On November 20, Harris requested the respondent to meet withhim to discuss the discrimination which had occurred by reason ofthese acts, but May again refused to recognize Harris as the repre-sentative of his employees and to discuss these matters with him.12.On November 22, the respondent began operation of the millusing one shift which worked during the daytime. Instead, how-ever, of employing those persons who were members of the day shiftat the time the mill had ceased operations on November 9, the re-spondent gave employment to those persons who had worked on thenight shift during the month of October.Four persons in that shift,i.e.Henry Washington, Theodore Bell, Emanuel Hopes and ErnestMay, who were members of Local 2688, were employed. It is notclear from the testimony whether there were any other former nightshift employees who were members of Local 2688. DECISIONS AND ORDERS635The night shift, as a group, had never, prior to this time, been em-ployed to work during the day.May testified that the night shiftwas employed because it was considered by the management to be"loyal" in that only four or five of the employees on the night shiftwere members of Local 2688, whereas the majority of the day shiftemployees were members of Local 2688, and that the managementwished to be "loyal" to those who were "loyal" to it.When thebalance of the employees returned to work on December 10, theyresumed their former positions on the day shift, and the employeeswho had been working since November 22 were again put to work asa night shift.The employment of the night shift to work in the daytime was bythis admission of the respondent because of union affiliation andactivity and was clearly for the purpose of discouraging such affilia-tion and activity.13.Of the two members of Local 2688 not returned to work onDecember 10, the respondent stated at the hearing that ArthurStevens (or Stevenson) did not report to work because of illness andthat the respondent proposes to take him back as soon as he is ableto work.As to his case, we will therefore dismiss without prejudice.The respondent also stated that it considered Wesley Ward to havebeen discharged and that it does not propose to reemploy him.Theonly evidence on the reason for the discharge occurs in the testimonyofWesley Ward, and is to the-effect that on November 8, at 12 o'clocknoon,Ward requested the permission of DeWitt to leave his workbecause of illness; that DeWitt did not seem to want to let him offbut that he went home; that on Saturday, November 9, he went towork and again requested permission to leave because of illness; thatDeWitt was very angry and told another employee that if Ward wasnot going to work, to put another man in his place.Ward on thenext working day, applied for work and was told by DeWitt and byRoss that he had been discharged because he had left his job withoutpermission.In cross-examination, it was developed that althoughWard had not left the plant until after 12 o'clock noon on November8, he had returned driving an automobile at 4 o'clock of the same dayto secure his money. In the light of this testimony, the Board doesnot feel justified in finding that the discharge of Ward was becauseofWard's union affiliation.14.Although the record clearly indicates the refusal of the re-spondent to carry on negotiations with Harris on November 7 andNovember 20 in respect to rates of pay, wages, hours of employmentand other conditions of employment, we cannot decide on the evi-dence what the appropriate unit should be, nor exactly how manyof the employees in an appropriate unit were members of Local 2688. 636NATIONAL LABOR RELATIONS BOARDThe complaint contains no allegation as to which employees of therespondent should be considered in determining the proper unit. Itwas testified on behalf of Local 2688 that all employees engaged inoperations at the plant and all truck drivers engaged in the trans-portation of logs or lumber, except supervisory employees, are eligiblefor membership in Local 2688, but the witness did not know whetherclerical employees are eligible.Accepting this testimony on behalf of Local 2688, a further questionarises.The record indicates that a day shift was regularly employedexcept for occasional shut-downs due to weather conditions, lack oforders or lack of lumber of the kind or condition necessary to fillorders then on hand.A night shift was employed only when thevolume of business justified it. It is not clearly established whatportion of the time a night shift was employed; whether the personsemployed when a night shift is used are to be considered regularemployees; and whether night shift employees should be consideredpart of the appropriate unit.Under these circumstances we are unable to decide which employeesof the respondent constitute a unit appropriate for the purposes ofcollective bargaining.15.The secretary of Local 2688 testified at the hearing that on orabout November 8, 1935, 22 employees of the respondent were mem-bers of Local 2688.The testimony concerning who these members arevaries considerably from the list of persons alleged in the complaintto be members of Local 2688.Apparently the complaint includes asmembers at least 2 persons not named by the witness.One of these,Jacob Johnson, was a witness at the hearing and testified he was amember of Local 2688 on November 8, 1935. If the day shift is anappropriate unit, on the basis of the respondent's figures that approxi-mately 30 persons are employed on the day shift, it is apparent thata majority of the members of the day shift are members of Local 2688.On the basis of the respondent's estimate that approximately 50 per-sons are employed when both shifts are operated, if the appropriateunit includes employees on both shifts, more exact information wouldbe necessary to determine whether the members of Local 2688 consti-tute a majority of the employees on both shifts. .Under the circumstances, we feel unable to decide the question ofwhether the respondent refused to bargain collectively within themeaning of Section 8, subdivision (5) of the Act.However, theBoard is anxious to effectuate for these employees their right to bar-gain collectively, and will entertain a petition for an investigationand certification of representatives pursuant to Article III, Section 1of its Rules and Regulations-Series 1..16.By the acts set forth in findings of fact 5, 6, 7, 10 and 12, therespondent interfered with, restrained and coerced its employees inthe exercise of the rights guaranteed in Section 7 of the Act. DECISIONS AND ORDERS63717.By the acts set forth in findings of fact 10 and 12, the respond-ent discriminated in regard to hire and tenure of employment anddid thereby discourage membership in Local 2688.18.The aforesaid acts of the respondent tend to lead to labor dis-putes burdening and obstructing commerce and the free flow ofcommerce.CONCLUSIONS OF LAWUpon the basis of the foregoing, the Board makes the followingconclusions of law :1.Local 2688 is a labor organization, within the meaning of Section2, subdivision (5) of the Act.2.The respondent, on or about November 11, 1935, did not dischargeBen. Hopkins, Emanuel Bell, Jacob Johnson, Young Green, MathewWebster, Percy Keith, Ernest May, Cleveland McDuffy, TheodoreBell,Arthur Stevens (or Stevenson), John Lomas, Ish Brown, FateEllis,Willie James Sadler, Henry Jackson, William Jackson, JohnEdd Reese, Emanuel Hopes, Jacob Winston, George King and HenryWashington, and did not fail and refuse to reinstate said employees,and did not engage in unfair labor practices, within the meaning ofSection 8, subdivision (3) of the Act, as alleged in paragraph 5 of theamended complaint.3.The respondent, by its discharge of Wesley Ward on or aboutNovember 11, 1935, did not engage in unfair labor practices, withinthe meaning of Section 8, subdivision (3) of the Act, as alleged inparagraph 5 of the amended complaint.4.The respondent did not refuse to bargain collectively with Local2688, within the meaning of Section 8, subdivision (5) of the Act,as alleged in paragraph 9 of the amended complaint.5.The respondent, by the acts set forth in findings of fact 10 and12 has discriminated in regard to hire and tenure of employment,and has thereby discouraged membership in a labor organization,and did thereby engage in and is thereby engaging in unfair laborpractices,within the meaning of Section 8, subdivision (3) of theAct, as alleged in paragraph 7 of the amended complaint.6.The respondent, by the acts set forth in findings of fact 5, 6,7, 10 and 12 has interfered with, restrained and coerced its employeesin the exercise of the rights guaranteed in Section 7 of the Act, anddid thereby engage in and is thereby engaging in unfair labor prac-tices,within the meaning of Section 8, subdivision (1) of the Act.7.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of Section 2, subdivisions(6) and (7) of the Act. 638NATIONAL LABOR RELATIONS BOARDORDEROn the basis of the above findings of fact and conclusions of law,and pursuant to the authority granted in Section 10, subdivision (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that:1.The respondent, Greensboro Lumber Company, and its officersand agents shall:(a)Cease and desist from, by words, threats, acts or in any othermanner whatsoever, interfering with, restraining, or coercing itsemployees in the exercise of the right to self-organization, to form,join, or assist labor organizations, to bargain collectively throughrepresentatives of their own choosing, and to engage in concertedactivities, for the purpose of collective bargaining and other mutualaid and protection, as guaranteed in Section 7 of the National LaborRelations Act.(b)Cease and desist from, in any manner whatsoever, discrimi-nating in regard to hire or tenure of employment or any term orcondition of employment, and thereby discouraging membership inLumber and Sawmill Workers Local Union No. 2688, United Broth-erhood of Carpenters and Joiners of America, or in any other labororganization.(c)Take the following affirmative action, which the Board findswill effectuate the policies of the National Labor Relations Act:Post notices in conspicuous places in its plant stating that the re-spondent will cease and desist in the manner aforesaid, and furtherstating that such notices will remain posted for a period of thirty,consecutive days from the date of posting.2.And further orders that the complaint be dismissed as to thefollowing allegations :(a)That the respondent on or about November 11, 1935, lockedout Ben Hopkins, Emanuel Bell, Jacob Johnson, Young Green,Mathew Webster, Percy Keith, Ernest May, Cleveland McDuffy,Theodore Bell, Arthur Stevens (or Stevenson), John Lomas, IshBrown, Fate Ellis, Willie James Sadler, Henry Jackson, WilliamJackson,WesleyWard, John Edd Reese, Emanuel Hopes, JacobWinston, George King and Henry Washington, and failed and re-fused to reinstate said employees, providing however that, with re-spect to Arthur Stevens (or Stevenson), the allegation is dismissedwithout prejudice; and(b)That the respondent refused to bargain collectively withLocal 2688.